DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per MPSP, Examiner has verified specific structure for “driving state sensing device.”
This communication is in response to amendments filed on 05/12/2022.
In the application claims 1, 2, 4, 7, 9-11 are pending. Claims 3, 5-6, and 8 have been canceled.
Newly submitted claim 9-11 are directed to an invention that is independent or distinct from the invention originally claimed 1-8 for the following reasons: 
Claim 9-11 are directed to an embodiment independent from the originally presented claims because the original invention of directed to “a driving state sensing device, driving state data comprising driving states of a plurality of items and event data for notifying an event during driving; and generate dangerous occasion driving data comprising information of a driving state of any item selected from the plurality of items according to a driver attribute and the event data” and the new claims 9-11 are directed to, “a request to acquire image data; and transmit the requested image data to the driving state monitoring device when an electrical system of a vehicle is change to start state from a stop state; … wait to transit the requested image data by using a buffer until the electric system of the vehicle is changed to the start state from the stop state.” This embodiment was not presented originally and will require independent search and place an undue burden at the US Patent Office to search and cite new references.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-11 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant’s arguments with respect to claims 1, 2, 4, and 7 were fully considered; however, the arguments are moot in view of the new grounds of rejections.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2016/0350298 A1), in view of Palan (US 2014/0266655 A1), in view of Kwon (US 2007/0124041 A1), and further in view of Plante (US 2014/0002651 A1).
Consider claim 1, Ono teaches a driving state monitoring device (3), (Ono teaches “a drive recorder temporally continuously records and stores image data sets into a memory. Each of the image data sets shows surroundings of a vehicle. The drive recorder includes a microcomputer configured to function as: an acquiring part that sequentially acquires the image data sets” See ¶ 0006) comprising: 
Ono teaches, a memory (32) configured to store instructions (32c), (Ono teaches, “[t]he memory 32 is a storage medium (or recording medium) that stores (records) data. The memory 32 is a non-volatile memory, such as an EEPROM (electrical erasable programmable read-only memory), a flash memory and a hard disk drive including a magnetic disk. The memory 32 stores a moving image file 32a, an overwriting-prohibiting list 32b and a program 32c.” See ¶ 0038. Ono teaches, “[t]he program 32c is read out by the controller 31. The program 32c is a firmware that the controller 31 executes to control the drive recorder 3. The program 32c is input or output to/from the drive recorder 3 via a storage medium, such as a memory card, or via connection to an external apparatus.” See ¶ 0041); and 
Ono teaches, a processor (31) configured to execute the instructions (32c), (Ono teaches, “[t]he controller 31 is a microcomputer including a CPU (central processing unit), a RAM (random access memory) and a ROM (read only memory). The controller 31 controls the entire drive recorder 3.” See ¶ 0037) to: 
Ono teaches, acquire, from a driving state sensing device (22-25) mounted in a vehicle, driving state data and event data for notifying an event during driving, (Ono teaches, “vehicle 2 includes a camera 22 that captures images of an area in front of the vehicle 2 and an acceleration sensor 23 that detects an acceleration that occurs to the vehicle 2. The camera 22 and the acceleration sensor 23 are configured to be connected to the drive recorder 3.” See ¶ 0028. Ono teaches,  “drive recorder 3 continuously stores into a memory a moving image file acquired by the camera 22 capturing the images while a start switch (e.g. an ACC (accessory switch)) of the vehicle 2 is being ON.” See ¶ 0029. Ono teaches, “the data acquiring part 31a acquires acceleration data from the acceleration sensor 23, vehicle speed data from the vehicle speed sensor 24, location data from the location detector 25 and the address of the moving image file from the memory 32, and then generates the situation data file.” See ¶ 0043.); and 
Ono teaches, generate driving data based on the driving state data and the event data, (Ono teaches, “In a case where the image analyzer 41b determines that the moving image file includes an image relating to a traffic accident (Yes in the step S302), the command sender 41e sends the overwriting-prohibiting command to the drive recorder 3 (a step S304).” See ¶ 0015. Ono teaches, “[a] sharp increase in the G value may represent a sudden braking, a collision accident, etc. Therefore, there is a high possibility that the moving image file should be prohibited from being overwritten. By determining whether or not the G value sharply increased, it is possible to prohibit from being overwritten… As compared to the case whether the G value is greater or smaller than the threshold value is simply determined, behaviors of the vehicle 2 can be more accurately determined by analyzing a sharp increase in the G value, i.e. changing ratio of the G value.” See ¶ 0016).

Ono’s accident data and G level above the threshold in interpreted to be the claimed event data, nonetheless, in an analogous art, Palan teaches, “a system comprises a speed detection system communicating with a first controller of the vehicle to determine a speed of the vehicle, where the first controller monitors and gathers data indicative of the speed of the vehicle. The system further comprises a sensing system having at least one first sensor affixed to the vehicle to monitor and gather information associated with a monitoring zone defined along a region proximate to the vehicle.” See ¶ 0004. Palan teaches, “the central module 102 could utilize the received images and the gathered vehicle data to determine if a vehicle is in imminent danger of a forward collision and alert the driver of the vehicle of such a danger by displaying warning messages through the display module 118.” See ¶ 0039. Palan teaches, “the information system 100 determines whether the driver of the vehicle 302 is in imminent danger of collision with the object in the path of the vehicle and whether any warnings or other preventive steps should be taken. In some embodiments, based on the speed and the acceleration of the vehicle 302 and the proximity of the object in the path of the vehicle 302, the central module 302 determines whether the vehicle 302 is in imminent danger of collision with the object and whether any warnings or other preventive steps should be taken.” See ¶ 0063. Palan teaches, “Some of the analytics performed by the analytics server 504 can include driving skill analysis, a driving score determination (which quantifies a risk associated with the operation of the vehicle by the driver using various driving skill related parameters), vehicle diagnostics, etc.” See ¶ 0094.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Ono and allow the system to generate data to “alert the driver of the vehicle” “if a vehicle is in imminent danger of a forward collision” as anticipated by Palan, See ¶ 0039, in an effort to prevent a possible collision of the vehicle.

With respect to, determine whether or not to acquire image data corresponding to the event based on the driving data, in an analogous art, Kwon teaches, “an apparatus and a method for providing a variety of video content services to a driver and passengers in a vehicle, while safety driving of the vehicle and the driver's concentration on driving are maintained.” See ¶ 0009. Kwon teaches, “video control unit 120 controls a display apparatus 130 based on outputs of the speed detection unit 100 and the status detection unit 110 so that video contents are displayed when the speed of the vehicle is determined to be at a speed less than a predetermined speed. In other words, whether driving of the vehicle is in a suitable status for safety driving is checked based on the information on the status of the detected parking brake and the detected speed of the vehicle to determine whether or not to display the video contents.” See ¶ 0022.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Ono-Palan and determine whether or not to acquire image data, i.e. video content, if the vehicle is not in a parked station, i.e. stopped state, thereby an occurrence of the car accident can be prevented by not displaying unnecessary video contents on a terminal monitor having audio-visual functions installed in the vehicle during driving, as suggested by Kwon.

With respect to, transmit, to the driving state sensing device, a request to acquire the image corresponding to the event, Ono teaches, “[t]riggered by an occurrence of a predetermined level of an acceleration, the drive recorder 3 in this embodiment sends to the server 4, via a network, the moving image files of moving images captured and acquired before and after the acceleration occurred.” See ¶ 0033. Ono teaches, “in addition to the moving image file including an image showing the moment at which the G value exceeded the threshold value Th, the moving image files generated temporally before and after the moment are included in the situation data file. In other words, three moving image files are put into the situation data file. Thus, details including time periods before and after the moment at which the G value exceeded the threshold value Th can be analyzed.” See ¶ 0087. However, Ono does not explicitly state, “transmit … based on a result of the determination… whether or not to acquire image data” Kwon teaches, “video control unit 120 controls a display apparatus 130 based on outputs of the speed detection unit 100 and the status detection unit 110 so that video contents are displayed when the speed of the vehicle is determined to be at a speed less than a predetermined speed. In other words, whether driving of the vehicle is in a suitable status for safety driving is checked based on the information on the status of the detected parking brake and the detected speed of the vehicle to determine whether or not to display the video contents… the predetermined speed is a speed at which a driver can drive the vehicle safely while watching the video contents, and a speed set by a traffic regulation may be the predetermined speed.” See ¶ 0022.

With respect to, receive the requested image data from the driving state sensing device, Ono teaches, “[t]he data receiver 41a receives the situation data file sent from the drive recorder 3 via the communication part 43.” See ¶ 0056. Palan teaches, “the central module 102 could utilize the received images and the gathered vehicle data to determine if a vehicle is in imminent danger of a forward collision and alert the driver of the vehicle of such a danger by displaying warning messages through the display module 118.” See ¶ 0039. However, Ono and Palan do not explicitly state, when an electrical system of the vehicle is changed to a start state from a stop state, specification states, “it is possible to transmit to the driving state monitoring device 1 upload image data that may have a large capacity in a time period in which there is a high possibility of the vehicle being stopped, which is a time period during which the communication quality is likely to be stable due to the vehicle being stopped.” See PG Pub ¶ 0062, in an analogous art, Plante teaches, “a vehicle event recorder includes a camera, microprocessor, memory, mobile wireless transceiver, a connection manager, and a proximity trigger. Video images captured by the camera are stored in a specially arranged memory buffer until the vehicle returns to a parking facility when those images are automatically transferred to a remote server.” See ¶ 0026. “A bit of latitude shall be used to interpret what is meant by `parking facility` or `parking lot`. A parking facility is merely a place in which a vehicle might occupy while within range of a radio transceiver.” “, the microprocessors of vehicle event recorders are arranged to support wireless connections and data exchange with authorized networks. In particular, the microprocessor is coupled to a proximity trigger which is toggled whenever the vehicle event recorder enters a prescribed communications space. Upon detection of such proximity condition, the microprocessor attempts an authorization step whereby the identity of the network and vehicle event recorder are checked and verified. If the vehicle event recorder is identified as one properly located within an authorized download space, the microprocessor continues with a data transfer or download step.

In a download step, information stored in the memory of the vehicle event recorder is transferred wirelessly to either a server or to a `store-and-forward` workstation for later transmission into the broader systems network.” See ¶ 0084-0085. The transfer of the data from the Plante’s vehicle’s memory is only possible if the memory is powered on i.e. in a claimed start state. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Ono-Palan-Kwon and have a memory buffer that temporarily stores image data and transferred the image files to more permanent location when the vehicle’s memory is power on and wireless communicating to a memory server, as suggested by Plante. 

Consider claim 2, the driving state monitoring device according to claim 1, wherein the processor is configured to execute the instructions to: generate report document data according to a driver attribute by using at least the driving data, Ono teaches, “the situation data file functions, as situation data showing 1) a situation in a moment at which the event occurred or 2) a situation optionally before and/or after the event occurred including the moment at which the event occurred.” See ¶ 0043. Palan teaches, “the central module 102 performs the various driver and vehicle related analytics and provides the results to the driver. The results could either be displayed to the driver through the display module 118 or be transmitted to any devices (e.g., a smart phone or any computing device) associated with the driver through the network. For example, an App in a smart phone associated with the driver may be configured to receive the results from the central module 102 through the network. The driver can then retrieve the results through their smart phone even when the central module 102 is physically inaccessible to the driver.” See ¶ 0041.

Consider claim 4, the driving state monitoring device according to claim 1, wherein the processor is configured to execute the instructions to: generate warning information according to a driver attribute upon generation of the driving data, Palan teaches, “the central module 102 could utilize the received images and the gathered vehicle data to determine if a vehicle is in imminent danger of a forward collision and alert the driver of the vehicle of such a danger by displaying warning messages through the display module 118.” See ¶ 0039.

Consider claim 7, a driving state monitoring method comprising: acquiring, from a driving state sensing device mounted in a vehicle, driving state data and event data for notifying an event during driving; and 
generating driving data based on the driving state data and the event data,
determining whether or not to acquire image data corresponding to the event based on the driving data; 
transmitting, to the driving state sensing device, a request to acquire the image data corresponding to the even based on a result of the determination; and 
receiving the requested image data from the driving state sensing device when an electrical system of the vehicle is changed to a start from a stop state, See rejection of claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/           Primary Examiner, Art Unit 2683